Citation Nr: 1546134	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-17 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee injury.


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 2000 to October 2000.  His DD Form 214 indicates that he also had one month and seven days of inactive service prior to his active duty in 2000; however, it does not provide specific dates for such service.  In addition, the Veteran served in the Oregon Army National Guard, with active duty for training (ACDUTRA) during various periods from March 2000 to March 2006.  The Veteran served in the Army Reserves from March 2006 to March 2008.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a right knee injury that occurred in August 2002, during annual training at Fort Carson.  According to the Veteran, he fell off the back of a truck while running a recovery mission and twisted his knee when his right foot hit the ground.  A large five ton jack stand also fell off the truck and landed on the Veteran's right knee.  The Veteran reports that he experienced pain and swelling immediately following the injury and saw a company medic later that day.  The medic cleaned the wound and wrapped the Veteran's knee.  Although advised by the medic to rest, the Veteran completed the remainder of his two-week training, but continued to experience pain and swelling in his knee.  There is no mention in the Veteran's service treatment records of this injury or of any right knee pain.  However, the Veteran submitted two buddy statements corroborating his account of the in-service injury.  

The Veteran reports that his right knee pain has continued since the time of this injury.  Specifically, the Veteran states that his knee hurts both when resting and during physical activity.  It also hurts and "makes a loud popping noise" when he walks up stairs.  Progress notes from a private orthopedic surgeon, dated September 2011, reflect a diagnosis of patella femoral chondromalacia.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, the progress notes of the Veteran's orthopedic surgeon are competent evidence of a current disability, while the personal statement and two buddy statements submitted by the Veteran provide evidence of the in-service injury.  See 38 C.F.R. §§ 3.159(a)(1) & (2).  Furthermore, the Veteran is competent to provide lay evidence regarding the onset of his knee problems during ACDUTRA and the observable symptoms that continued after ACDUTRA.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).  The Veteran reports that his knee pain has persisted since ACDUTRA in 2002, which is an indication that his current disability may be associated with his service.  See McLendon, 20 Vet. App. at 83  

However, the Veteran was never provided a VA examination to determine the current nature and etiology of his right knee disability.  Based on the lay testimony of record, the Board finds that the low threshold under McLendon is met in this case and a VA examination should be obtained to adequately decide the merits of the Veteran's claim.  McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a suitably qualified VA examiner to determine the nature and etiology of any right knee disability.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner must respond to the following: 

a.  Does the Veteran have a current diagnosis of a right knee disability?

b.  If so, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the right knee disability was caused by or is otherwise related to the Veteran's ACDUTRA. 

The VA examiner must note that the Veteran is competent to report symptoms of knee pain and that the absence of treatment for such symptoms during ACDUTRA or for a period after ACDUTRA cannot be the only basis by which to reject a possible nexus to service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  All opinions provided must be supported by a clear and full rationale.
 
3.  After completion of the above, review the expanded record and determine whether service connection may be granted for the Veteran's right knee disability.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




